Order entered February 19, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00682-CV

                               RUBEN MONREAL, Appellant

                                               V.

         BRUCE ALAN DOTSY D/B/A DOTSY TRUCKING SERVICE, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-02331-D

                                           ORDER
       Before the Court is appellant’s February 13, 2015 motion for an extension of time to file

his brief. Appellant submitted his electronic brief for filing on February 17, 2015. In a postcard

notice dated February 17, 2015, this Court informed appellant that the brief was not filed because

it was not properly bookmarked and did not comply with rule 9 of the rules of appellate

procedure. See TEX. R. APP. P. 9. Accordingly, we GRANT appellant’s motion TO THE

EXTENT that appellant shall file a compliant brief by FEBRUARY 27, 2015.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE